ELECTRONIC RECORD                           5W-/S"

COA #      05-13-00546-CR                        OFFENSE:       22.02


           Edgar Alberto Romo v. The State
STYLE:     0f Texas                              COUNTY:        Collin

COA DISPOSITION:       AFFIRM                    TRIAL COURT: 199th Judicial District Court


DATE: 04/17/2015                  Publish: NO    TC CASE #:     199-82866-2012




                         IN THE COURT OF CRIMINAL APPEALS



          Edgar Alberto Romo v. The State of
                                                                   5*i-/r
STYLE:    Texas                                       CCA #:

         APPELL^NT^S                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          ~Rcf/^</9&l)                               JUDGE:


DATE:      /pj/l/wE-                                 SIGNED:                          PC:

JUDGE:      U±.                                      PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD